DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/21 (hereinafter “04/02/21 Amendment") has been entered and fully considered by the filing of the 05/25/21 RCE. 

Response to Amendment
3.	In the 04/02/21 Amendment, claims 1-4, 6-9, & 30-34 were amended, and claim 35 was newly added.  No claims were cancelled (claims 5 & 10-29 were cancelled in one or more prior Amendments).  Accordingly, claims 1-4, 6-9, and 30-35 are pending in the application.  
4.	The 04/02/21 Amendment has overcome the rejections under §§ 112(b), 102, & 103 previously set forth in the Final Office Action mailed 02/25/21.  
5.	Claims 1-4, 6-9, and 30-35 are allowed for the reasons set forth below. 

Allowable Subject Matter
6.	The following is an Examiner’s statement of reasons for allowance:


7.	Independent claim 1 requires, inter alia, the following limitations:
a proximal hub including a central passage, wherein the respective proximal ends of the inner and outer electrically conductive sleeves are received in the central passage such that the first polarity region and the second polarity region are exposed in the central passage and are axially separated from each other in the central passage by an annular space that extends fully from the first polarity region to the second polarity region in the central passage,

wherein said annular space is open to fluid flow from the first polarity region to the second polarity region to allow the electrically conductive fluid to migrate in a proximal direction through the annular space from the first polarity region to the second polarity region yet has a longitudinal length and a radial dimension selected to achieve an electrical resistance of the electrically conductive fluid along the annular space for limiting current flow between the first polarity region and the second polarity region regions in the presence of electrically conductive fluid during use.

Emphasis added. 

	As such, and as noted by Applicant in the 04/02/21 Amendment (at pg. 6), independent claim 1 now includes a dual requirement that the annular space must: (i) extend fully from the first polarity region to the second polarity region in the central passage; and (ii) be open to fluid flow from the first polarity region to the second polarity region to allow the electrically conductive fluid to migrate… through the annular space from the first polarity region to the second polarity region.  
	Further, because conductive fluid is allowed to flow/migrate between the first and second polarity regions (which could form an electrically conductive path or bridge between the first and second polarity regions potentially causing a short circuit), the claim also requires that the annular space have a longitudinal length and a radial dimension selected to achieve an electrical resistance of the electrically conductive fluid along the annular space for 
Particularly, as noted by Applicant in the Specification [see Applicant’s published Specification (U.S. 2017/0258512) at ¶’s [0108] & [0109]], the longitudinal length is selected to be large enough to provide a very high electrical resistance (resistance is proportional to length of the potentially conductive path) in order to substantially or entirely prevent electrical current flow between the first and second polarity regions, while the radial dimension of the annular space is also limited to further increase resistance (resistance is inversely proportion to the cross-sectional area of the potential conductive path) to current flow between the first and second polarity regions.  By providing the selected length and radial dimension of the annular space, the potential electrical pathway in a conductive fluid in the annular space and any potential unwanted current flow can be substantially reduced and often eliminated.
By contrast, the references of record fail to teach or render obvious the claimed disposable bipolar RF probe, including the foregoing emphasized limitations in combination with the other limitations of independent claim 1.  
For example, while U.S. Patent Application Publication No. 2011/0301578 to Muniz-Medina et al. (“Muniz-Medina”) teaches that inner tube (620) includes an exposed polarity region [the portion at proximal end (634) in bore (516) that is in electrical contact with arcuate inner leg (605) of spring contact (539) – FIG. 31], and that outer shaft (624) also includes an exposed polarity region [the portion at proximal end (636) in bore (516) that is in electrical contact with arcuate inner leg (595) of spring contact (571) – FIG. 31], Muniz-Medina teaches that an O-ring (638) is disposed between these polarity regions.  As such, any conductive fluid flow from the first polarity region to the second polarity region in Muniz-Medina would be prevented.  The remaining references of record fail to cure this deficiency of Muniz-Medina.  


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794